                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

ANTOINE DENNIS,                               :
                                              :       Civil No. 18-9408 (FLW)
                       Petitioner,            :
                                              :
                       v.                     :       MEMORANDUM AND ORDER
                                              :
STEPHEN JOHNSON et al.,                       :
                                              :
                       Respondents.           :
                                              :


        Petitioner pro se, Antoine Dennis (“Petitioner”), a state prisoner presently incarcerated at

New Jersey State Prison, in Trenton, New Jersey, seeks to bring a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (See ECF No. 1.) Upon a review of the Petition, the Court

notes that Petitioner admits that his seventh and eighth grounds for relief are unexhausted, and he

explains that he is presently pursuing a second petition for post-conviction relief in the New

Jersey state courts. (See id. ¶¶ 13(b) & 15.) Thus, the Petition is a “mixed petition,” containing

both exhausted and unexhausted claims; the Court may not adjudicate a mixed petition. Rhines

v. Weber, 544 U.S. 269, 273 (2005). The Court therefore directs Petitioner to choose one of the

following options: (1) request a stay of the Petition pending resolution of his second state post-

conviction relief proceeding, pursuant to Rhines v. Weber, 544 U.S. 269 (2005); (2) delete the

unexhausted claims and proceed only on his exhausted claims; or (3) have the Court dismiss the

Petition without prejudice as a mixed petition. Petitioner shall make his choice in writing within

45 days of the date of the entry of this Memorandum and Order. If Petitioner fails to respond to

this Memorandum and Order, the Court will dismiss the Petition without prejudice as a mixed

petition.
        The Court further notes that the form Petition filed by Petitioner lacks the required notice

under Mason v. Myers, 208 F.3d 414 (3d Cir. 2000). Consequently, the Court will now provide

the Mason notice to Petitioner. Before a District Court may rule on a § 2254 petition from a pro

se petitioner, it must notify the petitioner that he may either (1) have his petition ruled on as

filed, or (2) withdraw the petition and file one all-inclusive § 2254 petition “within the one-year

statutory period.” Mason, 208 F.3d at 418 (internal quotation marks omitted); see also United

States v. Miller, 197 F.3d 644, 652 (3d Cir. 1999) (same for a § 2255 petition). This notice is

required “out of a sense of fairness,” because the Anti-Terrorism and Effective Death Penalty

Act of 1996 (“AEDPA”) has a restrictive effect on successive habeas petitions. Mason, 208 F.3d

at 418; see also Holden v. Mechling, 133 F. App'x 21, 22 (3d Cir. 2005).

        Thus, Petitioner shall also confirm to the Court that the active, pending Petition is his

one, all-inclusive petition. Alternatively, he may notify the Court that he wishes to withdraw his

Petition and submit one amended, all-inclusive § 2254 Petition. Petitioner shall specifically

address this issue in his response to the Court, to be filed within 45 days. If Petitioner does not

respond to the Court concerning this issue, the Court will construe this as an indication that the

active Petition is his one, all-inclusive petition.

        Accordingly, IT IS, this 19th day of November 2018

        ORDERED that within 45 days of the entry of this Memorandum and Order, Petitioner

shall (1) request a stay under Rhines pending resolution of his second post-conviction relief

proceeding in the state courts, (2) withdraw the unexhausted claims and proceed only on the

exhausted claims, or (3) have the Court dismiss the Petition without prejudice as a mixed

petition. 1 To the extent Petitioner seeks a stay under Rhines, he shall show cause for the failure


1
 If Petitioner dismissal of the Petition without prejudice, he may lose his opportunity to bring
any habeas claims, as they could be untimely under AEDPA.

                                                      2
to exhaust his claims, explain the potential merit of the claims he seeks to exhaust in state court,

and show that he has not engaged in dilatory tactics; and it is further

          ORDERED that Petitioner shall also confirm to the Court within 45 days of the entry of

this Memorandum and Order whether he wishes to have his Petition ruled on as filed or whether

he wishes to withdraw his Petition and submit one amended, all-inclusive § 2254 petition; and it

is further

          ORDERED that to the extent Petitioner wishes to delete his unexhausted claims or

otherwise to submit an amended, all-inclusive petition, he must submit the amended petition

within 45 days of the date of the entry of this Memorandum and Order; and it is further

          ORDERED that, if Petitioner fails to respond to this Memorandum and Order within 45

days of its entry, this Court will consider Docket Entry Number 1 as Petitioner’s one and only

all-inclusive § 2254 petition and will dismiss it as a mixed petition; and it is further

          ORDERED that the Clerk of the Court shall serve a copy of this order on Petitioner by

regular U.S. mail, accompanied by a blank Petition for Relief from a Conviction or Sentence by

a Person in State Custody, Form AO 241 (modified) DNJ-Habeas-008(Rev.01-2014); and it is

further

          ORDERED that the Clerk’s service of the blank habeas petition form shall not be

construed as this Court’s finding that the original petition is or is not timely.



                                                               s/Freda L. Wolfson
                                                               FREDA L. WOLFSON
                                                               United States District Judge




                                                   3
